Case 15-35164-mvl13 Doc 52 Filed 12/23/19           Entered 12/23/19 11:57:24        Page 1 of 5



Kristin A. Zilberstein, Esq. (SBN 24104960)
GHIDOTTI BERGER, LLP
600 E. John Carpenter Fwy., Ste. 175
Irving, TX 75062
Ph: (949) 427-2010
Fax: (949) 427-2732
kzilberstein@ghidottiberger.com

Attorneys for Movant,
U.S. Bank Trust National Association as Trustee of the Igloo Series IV Trust, its successors
and/or assignees

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

IN RE:                                            § CASE NO.: 15-35164-bjh13
                                                  §
CHERICE ELAINE WHITE,                             § CHAPTER 13
                                                  §
       DEBTORS,                                   §
                                                  §
                                                  §
U.S. BANK TRUST NATIONAL                          §
ASSOCIATION AS TRUSTEE OF THE                     §
IGLOO SERIES IV TRUST                             §
                                                  §
       MOVANT,                                    §
                                                  §
CHERICE ELAINE WHITE,                             §
THOMAS POWERS,                                    §
                                                  §
       RESPONDENTS.                               §
                                                  §
                                                  §


MOTION OF U.S. BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF THE
IGLOO SERIES IV TRUST, FOR RELIEF FORM STAY AGAINST DEBTOR AND CO-
DEBTOR REGARDING PROPERTY LOCATED AT 1209 HOLLOW CREST DRIVE,
DESOTO, TX 75115 PURSUANT TO 11 U.S.C. §362 AND 11 U.S.C. §1301(a)
Case 15-35164-mvl13 Doc 52 Filed 12/23/19           Entered 12/23/19 11:57:24       Page 2 of 5




                                            NOTICE
THIS PLEADING REQUESTS RELIEF THAT MAY BE ADVERSE TO YOUR
INTERESTS.


IF NO TIMELY FILED RESPONSE IS FILED WITHIN FOURTEEN (14) DAYS FROM
THE DATE OF SERVICE, THE RELIEF REQUESTED HEREIN MAY BE GRANTED
WITHOUT A HEARING BEING HELD.


A TIMELY FILED RESPONSE IS NECESSARY FOR A HEARING TO BE HELD.




                       WAIVER OF THIRTY DAY REQUIREMENT
Movant desires to waive the requirement of a hearing within thirty (30) days under Section
362€ and requests a hearing at the next available date.




TO THE HONORABLE JUDGE OF SAID COURT:

    COMES NOW, U.S. Bank Trust National Association as Trustee of the Igloo Series IV
Trust (“Movant”), by and through the undersigned attorney, and moves this Court for an Order
Terminating the Automatic Stay of 11 U.S.C. § 362 and §1301(c)
    1. This Motion is brought pursuant to 11 U.S.C. §362(d)(1) and §1301(c) in accordance
with Rule 4001 of the Bankruptcy Rules.
    2. The borrowers, Hassan El-Amin and Cherice W. El-Amin (“Borrowers”) executed and
delivered to Intrust Mortgage, Inc., a Note, dated December 14, 2007, with an original principal
balance of $200,000.00 (the “Note”). A true and correct copy of the Note is attached as Exhibit
“A” to the Declaration and is incorporated herein by reference for all purposes.
Case 15-35164-mvl13 Doc 52 Filed 12/23/19            Entered 12/23/19 11:57:24       Page 3 of 5




    3. Movant is the current owner of the Note and is in possession of the original Note.
    4. Concurrently therewith, and as security for the Note, the Borrowers executed and
delivered to Intrust Mortgage, Inc., a Deed of Trust (“Deed of Trust”), dated December 14,
2007, and filed of record with the County Clerk of Dallas County, Texas against the real property
located at 1209 HOLLOW CREST DRIVE, DESOTO, TX 75115 (“Property”), and more
specifically described as:
       LOT 21, BLOCK A, OF CHURCHILL ESTATES, PHASE I, AN ADDITION
       TO THE CITY OF DESOTO, DALLAS COUNTY, TEXAS, ACCORDING
       TO THE PLAT THEREOF RECORDED IN VOLUME 2001088, PAGE 86,
       PLAT RECORDS, DALLAS COUNTY, TEXAS.
A true and correct copy of the Deed of Trust, and all necessary assignments are attached to the
Declaration as Exhibit “B” and are incorporated herein by reference for all purposes.
   5. On December 31, 2015, Debtor, Cherice Elaine White (“Debtor”) filed a Chapter 13
Bankruptcy petition commencing the instant action.
   6. The filing of the petition for an order of relief under Chapter 13 has automatically stayed
Movant, pursuant to 11 U.S.C. § 362 and §1301(a), from proceeding to collect the debt.
Continuation of the Stay under § 362 and §1301(a) will cause irreparable harm to Movant.
   7. Prior to the filing of the petition, Borrowers were indebted to Movant according to the
terms and conditions of the Note and Deed of Trust. Borrowers have failed to maintain current
the post-petition payments due under the Note, and as of December 5, 2019 are in arrears for 34
payments from March 1, 2017 through and including the December 1, 2019 payment as follows:
   Payments Due:                     Payment                       Total Default
   03/01/17-12/01/19                 34 @ $2,051.12         =      $69,738.08
   Late Charges                                             =      $     63.21
   Unapplied Funds                                          =      $ 1,034.87
   TOTAL:                                                          $68,766.42
   8. An additional payment will come due on January 1, 2020 in the amount of $2,051.12.
Case 15-35164-mvl13 Doc 52 Filed 12/23/19             Entered 12/23/19 11:57:24         Page 4 of 5




   9. A payment history is attached to the Declaration as Exhibit “C” and incorporated herein
by reference for all purposes.
   10. The application of 11 U.S.C. §1301(a) automatically stayed Movant from exercising its’
right to collect said debt. Movant has the lawful right to collect payments from the Co-Debtor,
to the extent that Debtor fails to tender regular monthly mortgage payments. Pursuant to 11
U.S.C. §1301(a) the court shall grant relief from the stay provided by subsection (a) of §1301
with respect to a creditor, to the extent that the debtor and the individual protected under
subsection (a) received the consideration for the claim held by such creditor. Here, Debtor and
the Co-Debtor, each received the consideration for the claim held by Movant. Therefore, relief
from the co-debtor stay of 11 U.S.C. §1301(a) is proper. Failure to terminate the co-debtor stay
of 11 U.S.C. §1301(a) will result in irreparable harm to Movant.
   11. Movant submits that cause exists to grant relief under 11 U.S.C. 362 §(d)(1). 11 U.S.C. §
362(d)(1) provides that a party may seek relief from stay based upon “cause”, including lack of
adequate protection.
   12. Based on the foregoing, Movant is not receiving regular monthly payments, and is

unfairly delayed from proceeding the foreclosure of the subject Property. Accordingly, relief
from the Automatic Stay and co-debtor stay should be granted to Movant.
       WHEREFORE, PREMISES CONSIDERED, Movant, prays for:

   1. An Order from this Court, pursuant to 11 U.S.C. § 362(d)(1) and 11 U.S.C. § 1301,

terminating the automatic stay as to Movant and the Co-Debtor Stay as to Co-Debtor, so

that Movant may exercise or cause to be exercised any and all rights under its Note and/or

Deed of Trust and any and all rights after the foreclosure sale, including, but not limited

to, the right to commence foreclosure proceedings on the property and the right to proceed

in unlawful detainer;

   2. For waiver of Rule 4001(a)(3) to allow Movant to immediately enforce and

implement any order granting relief form the automatic stay.
Case 15-35164-mvl13 Doc 52 Filed 12/23/19          Entered 12/23/19 11:57:24        Page 5 of 5




   3. For reasonable attorneys’ fees as a secured claim under 11 U.S.C. § 506(b);

   4. For costs incurred or expended in suit herein; and

   5. For such other and further relief as the Court deems just and proper.

Dated: December 23, 2019

                                                   Respectfully submitted,

                                                   /S/ Kristin A. Zilberstein
                                                   Kristin A. Zilberstein, Esq.
                                                   State Bar No.: 24104960
                                                   600 E John Carpenter Fwy., Ste.175
                                                   Irving, TX 75062
                                                   Tel: (949) 427-2010
                                                   Fax: (949) 427-2732
                                                   kzilberstein@ghidottiberger.com
                                                   COUNSEL FOR MOVANT
